Citation Nr: 0803346	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an initial evaluation higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for pneumothorax (claimed 
as collapsed lung), including due to exposure to Agent 
Orange.

3.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which granted service 
connection and an initial 50 percent rating for PTSD, 
effective March 12, 2002.  The decision in question also 
denied service connection for pneumothorax, and bilateral 
hearing loss.  The veteran appealed, including the initial 
evaluation assigned for PTSD.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999)  (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  Jurisdiction over this case was later 
transferred to the RO in Louisville, Kentucky.

In September 2007, the veteran and his spouse testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (a "Travel Board" hearing).  The 
transcript of this proceeding is of record.  


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required   to substantiate the claims on appeal, and 
apprised of the procedures for obtaining  that supporting 
evidence and information.  Moreover, VA has fulfilled its 
duty to assist him in obtaining evidence relevant to the 
disposition of these matters.


2.	Since March 12, 2002, the veteran's psychiatric symptoms 
due to PTSD have been manifested by total occupational and 
social impairment.

3.	The veteran had service in the Republic of Vietnam during 
the Vietnam Era.

4.	Pneumothorax is not amongst those disorders that may be 
presumed to be incurred in service based upon herbicide 
exposure.  There is also no competent evidence of record 
otherwise attributing pneumothorax to an incident of military 
service.  Rather, there is a physician's statement to the 
effect that the occurrence of spontaneous pneumothoraces is 
due to significant bullous emphysema.

5.	The report of a January 2003 VA audiological examination 
indicates the determination that it was unlikely that the 
veteran's current bilateral hearing loss developed due to his 
military service.   


CONCLUSIONS OF LAW

1.	The criteria for an initial 100 percent rating for PTSD, 
from March 12, 2002       to the present, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code (DC) 9411 (2007). 

2.	Pneumothorax was not incurred or aggravated during service, 
including as the result of Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.	Bilateral hearing loss was not incurred or aggravated 
during military service,   and sensorineural hearing loss may 
not be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R.             
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
the degree of disability and the effective date of an award.  

In furtherance of the above criteria that a claimant for 
disability compensation is afforded claim-specific notice 
pertaining to the benefit he intends to establish,          
the veteran has been appropriately informed as to the 
procedures in effect for the continuing development of the 
claims under consideration.  Through issuance of September 
2002 and April 2006 notice letters, as well as the July 2006 
statement of the case (SOC) and May 2007 supplemental SOC 
(SSOC), each of the elements         for satisfactory notice 
set forth under the Pelegrini II decision have effectively  
been met.  The notice correspondence issued to the veteran 
provided discussion of the evidence necessary to support his 
claims.  The SOC and SSOC further set forth citation to the 
applicable regulations.  Furthermore, the relevant notice 
letters  further described whose responsibility it was, VA's 
or the veteran himself, to obtain additional evidence and 
information -- including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records, and other Federal records.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Hence, the information set forth above satisfied the first 
three elements under the Pelegrini II decision for 
comprehensive notice.  

Additionally, the April 2006 notice letter included language 
requesting that if           the veteran had any further 
evidence in his possession that pertained to his appeal, to 
please send it to the RO.  He was further notified that if 
he had any other evidence or information which he believed 
would support his claims, to notify that agency.  Thus, the 
fourth and final element of VCAA notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through an addendum to the July 2006 SOC 
informing him of the holding in the Dingess/Hartman decision.  
He has therefore received detailed notice concerning both the 
disability rating and effective date elements of the claims.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must have been timely sent.  The Court in   Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
In this instance, the September 2002 VCAA notice letter in 
question clearly preceded issuance of the April 2003 rating 
decision on appeal.  The ensuing          April 2006 notice 
correspondence did not.  This notwithstanding, the RO has 
nonetheless taken sufficient measures to appropriately 
evaluate the veteran's claims on the evidence of record, such 
that any defect in the timing of the notice did not have any 
detrimental impact upon the adjudication of them.  This 
included obtaining continuing records of relevant VA 
outpatient treatment, arranging for    the veteran to undergo 
further VA examination, and obtaining records pertaining to 
the receipt of disability benefits from the Social Security 
Administration (SSA). Thus, notwithstanding the timing of the 
subsequent VCAA notice letter,                   the veteran 
has been afforded "a meaningful opportunity to participate 
effectively  in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006), reaffirmed, 499 F.3d 1317 (Fed. Cir. 
2007).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including obtaining his service treatment records, VA 
outpatient and hospitalization records, Vet Center records, 
records pertaining to SSA disability benefits, and acquiring 
further remaining private treatment records.  The RO has also 
arranged for him to undergo numerous VA examinations in 
connection with his claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  To support his claims, the veteran 
has submitted additional copies of private treatment records 
and several personal statements as well as        lay 
statements from other individuals.  He has also testified at 
a September 2007 Travel Board hearing.

In summary, the record reflects that the facts pertinent to 
the claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.

Increased Rating

A.	Background

Treatment records from the Evansville Vet Center include a 
May 2002 intake evaluation, which indicated the veteran then 
reported being depressed, suicidal ideation last occurring 
one week previously with no current plan, interrupted sleep, 
intrusive recollections, social avoidance, anger and marital 
problems.  On objective evaluation, speech was appropriate, 
memory function was normal, and affect was appropriate.  
There were no delusions or disorganized thinking.  There were 
hallucinations approximately twice a month, at night while 
vigilantly checking outside and observing what were believed 
to be threatening persons.  There were suicidal thoughts, and 
ideation last occurred two months ago with a firearm, which 
was now in a locked cabinet.  The evaluator noted homicidal 
thoughts, a vague thought of hurting a distant family member, 
with no plan.  It was indicated that he presented with major 
depressive symptoms, and appeared to be experiencing PTSD 
symptoms associated with his Vietnam experiences, exacerbated 
by his physical problems, pain and his inability to work.

Additional records pertaining to counseling received at that 
facility which continued through August 2004 include 
reference to reported symptomatology of troubling 
hallucinations, sleep difficulties, depressive symptoms, 
irritability, anger, and a tendency towards avoiding social 
contact. 

VA outpatient treatment records include a July 2002 social 
worker's mental health evaluation indicating the veteran 
presented with a history of depressive-like symptoms that had 
progressed over the last several months.  He reported having 
experienced agitation with mood swings, as well as recurrent 
nightmares and flashbacks about Vietnam.  No specific 
suicidal tendencies were noted.  His outward appearance was 
neat with casual dress.  There was depressed mood and anxious 
affect.  The assessment was depressive disorder not otherwise 
specified, then rule out PTSD.  Later that month, a 
psychiatrist found that he appeared slightly anxious and 
guarded, and admitted his depressed symptoms had worsened.  
He admitted to entertaining suicidal thoughts, although he 
had never made an attempt.  He reported significant sleep 
disturbance, an exaggerated startle response and 
hypervigiliance, difficulty socializing and anxiety in 
crowds.  He described feelings of paranoia and persecutory 
fears, and seeing potentially threatening shadows and forms 
especially at night and feeling compelled to check them out.  
The impression was PTSD, and major depression, with an 
assigned Global Assessment of Functioning (GAF)            
score of 55.

The August 2002 evaluation of private psychologist R.A., 
reflects the manifestation of both auditory and visual 
hallucinations related to recollections of experiences from 
service.  The veteran was irritable most of the time, and 
frequently sad and anxious.  He performed no constructive 
activities during his average day.  He had depressive 
symptoms, recurrent fleeting suicidal ideas, and sleep 
problems.             The assessment was severe PTSD.

An October 2002 administrative decision of the Social 
Security Administration (SSA) indicates the veteran was 
deemed totally disabled effective from December 6, 2001, due 
to a primary diagnosis of affective (mood) disorders, and 
anxiety disorders.

On VA psychiatric examination in February 2003, the veteran 
was alert and fully oriented.  Personal hygiene and grooming 
were good.  Rate and volume of speech were within normal 
limits.  There was no overt evidence of deficits in long or 
short-term memory, attention or concentration.  The veteran's 
thoughts were logical and goal-directed with no evidence of 
tangentiality or loose associations.  He denied any history 
of auditory or visual hallucinations and none were noted on 
evaluation.         He denied a history of obsessions, 
compulsions, repetitive behaviors, illusions, or delusions, 
and none were evident.  He denied symptoms of hypomania or 
mania.  Mood was nervous with blunted affect.  The veteran 
reported sleep disturbance, fatigue, lack of interest in 
others and activities, feelings of hopelessness, feelings of 
failure, self-dislike, and pervasive sadness.  He also 
experienced passive thoughts of suicide several times a month 
and stated he held a gun to his head approximately one year 
ago.  He denied any current thoughts or plans of suicide, and 
denied homicidal ideation or intent.  

The examiner further noted the veteran would have episodes of 
flashbacks and nightmares several times per week.  The 
veteran also reported frequent irritability and difficulty 
controlling his anger.  He had persistent avoidance of 
stimuli associated with traumatic experiences in Vietnam, and 
avoided being in proximity to groups of individuals whom he 
did not know.  He attributed limited social relationships to 
feelings of estrangement from others who had not had similar 
experiences.  He mentioned hypervigilance and often checking 
around him at night. He indicated that he believed his 
anxiety and irritability, as well as a respiratory ailment, 
prevented him from maintaining employment.  The diagnosis was 
rendered of PTSD, chronic, with an assigned GAF of 56.  The 
veteran was considered competent to manage his disability 
payments.

Further VA outpatient records include an April 2003 
psychiatrist's report that observed no psychomotor agitation 
or retardation, speech normal in rate, rhythm and volume, 
affect that was euthymic but restricted, and no suicidal or 
homicidal ideations.  Mood was described as better.  The 
assessment was prolonged PTSD, with a GAF of 60.  A February 
2004 social worker's report indicated that medication use had 
shown some beneficial effect.  Mood was mildly anxious,        
affect had some range.  The GAF was estimated at 60.  A 
February 2005 psychiatric consultation record was to a 
significant degree similar to the preceding report dated in 
April 2003.  

Upon reexamination by a VA psychiatrist in April 2006, the 
veteran reported having problems sleeping and with anxiety, 
difficulty relaxing and being in the presence of others, and 
hypervigilant.  He described a recent incident in which he 
had a conflict in which he shot a pistol at a truck while 
attempting to disable the vehicle from driving in the 
direction of an acquaintance.  He was later convicted on 
charges stemming from the incident and given a year's 
suspended sentence.  In the area of social relationships, he 
did not really have close friends, and spent a significant 
amount of time in his garage fixing motorcycles.  He had not 
worked since 2001 because of physical problems, although it 
was considered that psychiatric problems more likely than not 
would also make it difficult for him to be employed now.  
Mental status examination revealed the veteran was somewhat 
talkative but appeared to be anxious and tense.  There were 
no delusions, but some hallucinations.  He stated he would 
see shadows and hear noises, and could turn a shadow in his 
mind into an imagined intruder.  There was no apparent 
thought disorder.  Insight and judgment appeared to be good.  

According to the examiner, the veteran had frequent suicidal 
thoughts.  He stated that as recently a month ago he held a 
loaded gun to his head but decided not to pull the trigger.  
He stated he did neglect personal hygiene.  Now that he had 
reunited with his wife she would remind him to shower or 
shave.  Generally he had a poor appetite and had to force 
himself to eat.  He mentioned problems with short-term 
memory.  There was obsessive/ritualistic behavior where he 
would get something on his mind and it was very difficult to 
forget it.  Rate of speech was relevant and logical, although 
he became nervous and anxious frequently.  He become 
irritable often but tried to control it.  Maintaining a sleep 
schedule was still difficult.  He had decreased interest in 
life activities, and was definitely estranged from other 
people.  

The diagnosis was PTSD, with a GAF assigned of 55 currently 
and for the past year, indicating moderate symptoms and 
problems in occupational and social functioning.  The 
examiner further observed that in the last few years the 
veteran spent more time by himself and quality of life seemed 
to have become worse, and all these problems were deemed 
related to PTSD.  The treatment for PTSD had been regular and 
showed some signs of beginning to help.  

Additional VA outpatient records dated from February 2007 and 
thereafter, indicate the diagnosis of PTSD, and an assigned 
GAF of 55.

During the September 2007 Travel Board hearing, the veteran 
and his spouse testified with reference to continuing 
symptoms associated with his mental state of episodes of 
suicidal tendencies, anxiety, avoidance of social situations, 
sleep disturbances, and instances in which he displayed 
paranoid ideation and exacerbated concern for personal safety 
in large crowds.  

B.	Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating      will be 
assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

The veteran's service-connected PTSD has been evaluated at 
the 50 percent level since March 12, 2002.  See 38 C.F.R. § 
4.130, DC 9411.   

In pertinent part, PTSD is evaluated in accordance with a 
general rating formula for psychiatric illnesses.  38 C.F.R. 
§ 4.130.  Under that formula, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure,       or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411.

Having objectively considered the preceding findings, it is 
determined that a           100 percent rating for service-
connected PTSD represents the most accurate level of 
disability compensation since the March 12, 2002 effective 
date service connection was awarded.  Relevant treatment 
records establish that as of the initial grant of benefits, 
the veteran manifested at least some of the enumerated 
symptoms that correspond to a 100 percent rating, per 38 
C.F.R. § 4.130, DC 9411.  Following evaluation by a 
psychologist at a Vet Center in May 2002, the record 
documented amongst other symptoms an episode of suicidal 
ideation, involving use of a firearm, and hallucinations that 
occurred approximately twice a month.  The psychologist 
stated there was a recent episode of homicidal ideation 
though vague as to any expressed intent.  Further counseling 
reports noted recurrence of these symptoms.  Similar 
information was offered in August 2002 by a private 
psychologist, who described both auditory and visual 
hallucinations, and recurrent fleeting suicidal ideas.  Then 
more recently upon examination in April 2006, following an 
apparent temporary lapse in symptomatology, the veteran 
reported another episode in which he experienced suicidal 
ideation involving a firearm.  There is adequate evidence 
that the criterion of a persistent danger of hurting oneself 
or others has been satisfied.  At this stage, there was also 
a recent incident in which he had been convicted of criminal 
charges in connection with the discharge of a firearm, which 
according to his statement was in self-defense.  As indicated 
in preceding reports, and confirmed in the April 2006 
examination, there has been a continuation of the 
hallucinations he has described.  Also relevant for rating 
purposes is the evidence of limitation in ability to maintain 
minimal personal hygiene and appearance.

In reviewing the evidence of record to provide for the best 
substantiated evaluation, it is recognized that there is some 
indication that for an identifiable time period the use of 
medication and treatment helped alleviate his symptoms, 
including as noted on VA outpatient records between April 
2003 and early-2005.  Nonetheless,         the 
contemporaneous Vet Center records continue to substantiate 
the more serious symptoms previously indicated.  The April 
2006 examination, as stated, also shows that some of the more 
severe symptomatology apparently resumed.  

Moreover, the Board notes that GAF scores have ranged between 
55 and 60, equivalent generally to moderate impairment.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) (defining a GAF score in the 51 to 60 
range as indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or             
co-workers)).  This notwithstanding, that alone would not 
determine the severity of service-connected disability, 
particularly given the presence of symptoms that suggest a 
greater overall level of impairment.  See 38 C.F.R. § 
4.126(a).  To the extent there are more general statements of 
record concerning the veteran's condition, it warrants 
mention that the October 2002 decision of the SSA found him 
to be totally disabled due to PTSD and related psychiatric 
disorders, and there are consistent findings from the April 
2006 examiner as to the severe limitations upon employability 
due to his service-connected psychiatric disorder. 

Accordingly, when resolving any reasonable doubt in the 
veteran's favor as to         the severity of his PTSD, an 
initial 100 percent rating is warranted, as of                     
the March 12, 2002 effective date that service connection was 
awarded.                    See 38 U.S.C.A. § 5107(b).  See 
also 38 C.F.R. § 4.3.  

Service Connection

A.	Pneumothorax

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).



Under VA law and regulations, a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R.                
§ 3.307(a)(6)(iii). 

Furthermore, those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service.  This provision for 
presumption service connection         set forth under the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation, 
essentially, that his exposure to Agent Orange led to the 
development of the claimed disability after service.  See 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The relevant case background indicates that on service 
entrance examination in October 1967, there was no notation 
of discomfort or diagnosed pathology of         the lungs, or 
chest region.  A chest x-ray in connection with the 
examination was negative.  Additional service treatment 
records establish that in August 1968,              a 
subsequent chest x-ray was negative.  In April 1970, the 
veteran was evaluated for a report of possible pneumonia, 
with symptoms of nausea, congestion, rhinorrhea, and 
dizziness.  Examination revealed a negative pharynx, ears and 
nodes questionable.  A mono spot test was negative.  The 
overall impression was of             a cold.    

Treatment records from a private clinic, include an April 
1985 report that indicated a history of sinus congestion, 
exacerbated by rhinitis medicamentosa.                           
A March 1990 report referred to chest pain, considered 
benign, due to costochondritis.  The chest pain had begun 3 
to 4 weeks ago when the veteran attempted to quit smoking, 
and was given therapeutic chest patches to assist in this.  
In February 1994, the veteran described an instance of chest 
pain, radiating to the left arm.  Another episode occurred in 
December 1995.  
Then on evaluation in June 1998, the veteran presented with 
left-sided chest pain and a sensation of congestion, 
following exposure to paint fumes.  A chest x-ray revealed 
small left hydropneumothorax.  The next month, it was 
observed that pneumothorax had resolved.  Also indicated was 
an assessment of probable bullous emphysema.  Subsequent 
private clinical records indicate in January 2002, he was 
seen for a spontaneous pneumothorax that occurred the 
preceding month, and had since resolved.  

Records from Muhlenberg Community Hospital include a series 
of chest x-rays, which in June 1998 resulted in an impression 
of a mild to moderate decrease in        the size of an 
existing left-sided hydropneumothorax.  A February 2002 
report indicated there was present minimal atelectasis at the 
left lung base, otherwise there was no evidence of acute 
cardiopulmonary disease.

The report of a general medical evaluation completed by a 
neurologist in             June 2001, states in part, a 
history of wheezing and shortness of breath, probably 
secondary to emphysema.  Also noted was a history of smoking 
cigarettes                on average 1 pack per day.

Records from Baptist Memorial Hospital indicated in December 
2001 the veteran underwent a right thoroscopy with partial 
resection of the right upper lobe,              as treatment 
for spontaneous pneumothorax.  

In a February 2002 statement, M. Prunty, a private physician, 
indicated that              the veteran was a patient of his 
with significant bullous emphysema which had caused 
spontaneous pneumothoraces.  After his last pneumothorax he 
required pleural stapling to treat and try to prevent further 
events.  This had caused compromised pulmonary function thus 
restricting his aerobic work capacity.           He indicated 
that based on these findings, the veteran had residual 
disability due to compromised pulmonary function with 
persistent bullous emphysema.

The veteran underwent a VA Agent Orange registry examination 
in April 2003,     at which time he described a history of 
some shortness of breath with wheezing especially when 
exerting himself.  An occasional nonpurulent cough was noted.     
A July 2002 chest x-ray had shown hyperinflation, but was 
otherwise unremarkable.  The chest region was symmetrical 
without retractions or cyanosis.  Clubbing was noted in the 
fingers.  There were no specific findings as to diagnosed 
disorders or etiology of any current condition.  

In March 2006, the veteran underwent a left thoracotomy and 
bleb (fluid filled sac) excision, due to a primary diagnosis 
of recurrent spontaneous left pneumothorax.   A secondary 
diagnosis was stated of emphysema, hypertension, history of 
transient ischemic attack, and history of pneumonia.  

When considering the circumstances of the current matter in 
view of the criteria for the benefit sought, it is observed 
initially that the presence of a spontaneous pneumothorax, 
with one or more recurrences, since June 1998 is 
substantiated.        There is at minimum then evidence of 
the claimed disability.  The remaining determination for 
purposes of this claim is whether the evidence likewise shows   
this condition is of service origin, to include on the basis 
of Agent Orange exposure having occurred therein.

On this subject, the record establishes that the veteran had 
service in the Republic of Vietnam during the Vietnam Era, 
and the underlying exposure to Agent Orange during service is 
therefore presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
Nonetheless,  the pertinent regulation on presumptive service 
connection for diseases due to Agent Orange exposure does not 
include pneumothorax as a qualifying presumptive disease.  38 
C.F.R. § 3.309(e).  Rather, the Secretary of VA has 
determined based on a National Academy of Science report 
issued in March 2005, that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32395-32407 (June 12, 2007).  That report 
further identified an absence of a causal association between 
herbicide exposure and non-malignant respiratory disorders.  
Whereas the provisions for presumptive service connection do 
not apply, the veteran may still provide competent evidence 
otherwise establishing a direct relationship between the 
condition claimed, and herbicide exposure.  See Combee, 34 
F.3d at 1044.

The evaluation of those additional findings that bear upon a 
determination of etiology are also generally not supportive 
of this claim.  There is no medical opinion specifically 
stating or otherwise indicating that lung pathology developed 
from exposure to herbicides.  There is no other evidence from 
service as a potential cause of later lung ailments.  The 
post-service medical history does not establish a diagnosis 
of pneumothorax until 1998, which represents a more than two 
decade interval from service until the onset of an illness, 
and hence does not establish continuity of symptomatology 
from service to the present.  See 38 C.F.R.                       
§ 3.303(b).  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (generally, medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent).  Instead, the one physician's opinion of 
record pertaining to etiology states that the likely cause of 
pneumothorax was that of significant bullous emphysema.  
Inasmuch as the basis for development of emphysema has an 
identifiable relationship to a history of smoking, VA law and 
regulations preclude service connection on such grounds for 
claims filed since June 9, 1998, as in this case.  See 38 
U.S.C.A. §§ 1103; 38 C.F.R. § 3.300.

In adjudicating this claim, the Board has considered the 
veteran's assertions that the claimed disorder developed as 
the result of herbicide exposure, however, as a layperson, he 
does not have the requisite training and expertise to render 
an opinion on a medical matter.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993);         Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For these reasons, the preponderance of the evidence weighs 
against the veteran's claim for service connection for 
pneumothorax.  Thus, the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





B.	Bilateral Hearing Loss

As indicated, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303(a).  

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as a sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.                   

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater;               or when 
speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran's October 1967 examination for purposes of 
service entrance is absent mention of any complaints or 
symptoms pertinent to a hearing problem.                    
On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
5
15
0
LEFT
5
5
20
15

(Puretone threshold testing was not conducted for the 
audiometric frequency of 3000 Hertz.)

During an August 1970 separation examination, pure tone 
thresholds, in decibels, consisted of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
15
15
20
25
15

On VA audiological examination in January 2003, the examiner 
initially indicated his review of the claims file, including 
treatment records from service.  The primary complaint at 
present was bilateral hearing loss, and bilateral tinnitus.  
The veteran subjectively reported a gradual onset of hearing 
loss that began in the military when exposed to high levels 
of noise.  He reported a history positive for both military 
and occupational noise exposure, and possibly positive for 
recreational noise exposure.  
An audiological evaluation then revealed pure tone 
thresholds, in decibels,              as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
65
LEFT
20
25 
45
65
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 80 percent in the left ear.  
The VA examiner summarized these findings           as 
consisting of bilateral mid and high frequency sensorineural 
hearing loss and bilateral tinnitus.  

The examiner further indicated that the veteran stated the 
onset of hearing loss was in the military.  A brief review of 
the current audiogram demonstrated a bilateral mid and high 
frequency sensorineural hearing loss probably consistent with 
noise exposure.  Review of the claims file, however, 
indicated that hearing was within normal limits at the time 
the veteran was discharged from service, and further 
demonstrated post-service occupational noise exposure.  The 
examiner concluded that it would seem less than likely that 
the hearing loss the veteran reported was the result of 
military duty.  Meanwhile, since a brief review of the record 
demonstrated no obvious cause for tinnitus beginning when it 
did, other than in-service noise exposure, it was deemed as 
likely as not that tinnitus originated due to military duty.

During the September 2007 Board hearing, the veteran 
described having sustained  significant noise exposure in 
service in his occupational capacity as a radio operator, 
stating that his duty was to monitor radio equipment in the 
field and call in fire missions when necessary.  He explained 
that he was in close proximity to several armed conflicts and 
experienced frequent acoustic trauma.  

Based upon the foregoing, the comprehensive criteria for 
entitlement to service connection for bilateral hearing loss 
are not met.  There is sufficient evidence         that the 
veteran currently has hearing loss that qualifies as a 
disability for VA compensation purposes, as set forth in the 
January 2003 audiological examination report.  See 38 C.F.R. 
§ 3.385.  Regarding the issue of medical causation, however, 
the VA examiner determined that in all likelihood the claimed 
bilateral hearing loss did not develop due to an incident of 
the veteran's service.  The audiologist based this 
determination upon a physical examination, and detailed 
review of the documented medical history.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (indicating that access 
of examining physician to the veteran's claims file is a key 
factor in evaluating the probative value of a medical 
opinion); Boggs v. West,          11 Vet. App. 334, 340 
(1998).  In evaluating the probative weight of the above 
opinion, it is further observed that the examination report 
reflects consideration of the veteran's own competent 
assertions of in-service noise exposure, in addition to the 
objective information provided through analysis of service 
records.  See e.g., Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  Also significant and that would appear consistent 
with the audiologist's opinion is that there is an absence of 
treatment history for hearing-related problems since 
separation from service              up until the confirmed 
diagnosis on VA examination.  See 38 C.F.R. § 3.303(b).                      
This substantiates that sensorineural hearing loss did not 
manifest within one-year of service discharge, the timeframe 
in which it would be presumed incurred in service absent 
medical evidence of the same.  

Consideration has been afforded to the veteran's assertions 
in this matter, however, as he is not shown to be other than 
a layperson his statement as to the cause of his current 
bilateral hearing loss is not determinative without 
corresponding medical evidence.  See Grottveit, 5 Vet. App. 
at 93.  
Accordingly, the claim for service connection for bilateral 
hearing loss must be denied.  As the preponderance of the 
evidence weighs against the claim,                     the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.
 

ORDER

A 100 percent initial rating for PTSD is granted, from March 
12, 2002 onwards, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to service connection for pneumothorax (claimed 
as collapsed lung), including due to exposure to Agent 
Orange, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


